Citation Nr: 0728641	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  06-14 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for acid reflux.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to July 
1954.  He died in March 2007.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision of the Department of 
Veterans Affairs Regional Office in St. Petersburg, Florida.  
That decision denied service connection for acid reflux.  


FINDING OF FACT

The veteran served on active duty from January 1951 to July 
1954, and died in March 2007.


CONCLUSION OF LAW

In light of the veteran's death, the Board lacks jurisdiction 
to adjudicate the merits of the claim of entitlement to 
service connection for acid reflux, on which appeal was 
pending at the time of death.  38 U.S.C.A. § 7104(a) (West 
2002 & Supp. 2006); 38 C.F.R. § 20.1302 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Regrettably, the veteran passed away while his appeal of a 
claim of entitlement to service connection for acid reflux 
was pending.  As a matter of law, the death of a veteran with 
an appeal pending before the Board or the United States Court 
of Appeals for Veterans Claims extinguishes the appeal.  This 
appeal is now moot by virtue of the veteran's death and must 
be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 20.1302 (2006); 
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 46-49 (1994).

In dismissing this appeal, the Board intimates no opinion as 
to the merits of this appeal or as to any derivative claim 
which may be filed by the veteran's survivor.  38 C.F.R. § 
20.1106 (2006).

ORDER

The appeal on the claim of entitlement to service connection 
for acid reflux is dismissed.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


